Sara L. Bloom
Law Office of Sara Bloom
1120 Huffman Rd. Ste 24-785
Anchorage, AK 99515
t(907) 519-3613
f(907) 345-8570
sara@907lawyer.com
Attorney for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

                                          AT ANCHORAGE

 CODY SIEGMANN,

         On behalf of himself and those
         similarly situated,
                                                    Case No.

                  Plaintiffs,                       Judge

         v.                                         Magistrate Judge

 M.A.C. PIZZA COMPANY, LLC,                         Jury Demand Requested
 BRYAN DOBB, JOHN DOE CORP. 1-
 10, JOHN DOE INDIVIDUAL 1-10,

                  Defendants.



                   CLASS AND COLLECTIVE ACTION COMPLAINT



        1.       Cody Siegmann, on behalf of himself and all similarly situated individuals,

brings this action against Defendants M.A.C. Pizza Company, LLC, Bryan Dobb, John

Doe Corp. 1-10; John Doe Individual 1-10. Plaintiff seeks appropriate monetary,

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         1
Case No.
Class Action Complaint

             Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 1 of 24
declaratory, and equitable relief based on Defendants’ willful failure to compensate

Plaintiff and similarly-situated individuals with minimum wages as required by the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., Alaska Wage and Hour Act, and

applicable Alaska law.

        2.       Defendants operate Domino’s Pizza franchises in Alaska and Canada

(“Defendants’ Domino’s stores”).

        3.       Plaintiff seeks to represent the delivery drivers who have worked at the

Defendants’ Domino’s stores.

        4.       Defendants repeatedly and willfully violated the Fair Labor Standards Act

and Alaska Wage and Hour Act by failing to adequately reimburse delivery drivers for

their delivery-related expenses, thereby failing to pay delivery drivers the legally mandated

minimum wage wages for all hours worked.

        5.       All delivery drivers at the Defendants’ Domino’s stores, including Plaintiff,

have been subject to the same or similar employment policies and practices.

                                         Jurisdiction and Venue

        6.       Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction

over Plaintiff’s FLSA claims.

        7.       Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s Alaska law claims.

        8.       Venue in this Court is proper under 28 U.S.C. § 1391(b) because Defendants’

principal place of business is located at 601 W. 36th Ave., Anchorage, AK 99503.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           2
Case No.
Class Action Complaint

             Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 2 of 24
                                                    Parties
Plaintiff

Cody Siegmann

        9.       Plaintiff Cody Siegmann is a resident of Wasilla, Alaska.

        10.      Plaintiff was an “employee” of all Defendants as defined in the FLSA and

the Alaska Wage and Hour Act AS § 23.10.145 that incorporates the FLSA definition.

        11.      Plaintiff has given written consent to join this action.

Defendants

M.A.C. Pizza Company, LLC

        12.      Defendant M.A.C. Pizza Company, LLC is a limited liability company

authorized to do business under the laws of Alaska.

        13.      M.A.C. Pizza Company, LLC is the corporate entity that appears on

Plaintiff’s paystubs for the work he completed for Defendants.

        14.      M.A.C. Pizza Company, LLC is an entity that operates the Defendants’

Domino’s stores.

        15.      Upon information and belief, M.A.C. Pizza Company, LLC owns four

Domino’s stores in Alaska.

        16.      M.A.C. Pizza Company, LLC has substantial control over Plaintiff and

similarly situated employees’ working conditions, and over the unlawful policies and

practices alleged herein.




Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                      3
Case No.
Class Action Complaint

             Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 3 of 24
        17.     M.A.C. Pizza Company, LLC has direct or indirect control of the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

        18.     At all relevant times, M.A.C. Pizza Company, LLC maintained control,

oversight, and direction over Plaintiff and similarly situated employees, including, but not

limited to, hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates,

deductions, and other practices.

        19.     M.A.C. Pizza Company, LLC is an “employer” of Plaintiff and similarly

situated employees as that term is defined by the FLSA and Alaska Wage and Hour Act

AS § 23.10.145.

        20.     At all relevant times, M.A.C. Pizza Company, LLC has been and continues

to be an enterprise engaged in “the production of goods for commerce” within the meaning

of the phrase as used in the FLSA.

        21.     M.A.C. Pizza Company, LLC’s gross revenue exceeds $500,000 per year.

Bryan Dobb

        22.     Defendant Bryan Dobb is an owner and operator of M.A.C. Pizza Company,

LLC and the Defendants’ Domino’s stores.

        23.     Bryan Dobb is individually liable to Defendants’ Domino’s delivery drivers

under the definitions of “employer” set forth in the FLSA and Alaska Wage and Hour Act

AS § 23.10.145 because he owns and operates the Defendants’ Domino’s stores, serves as

a manager and/or member of M.A.C. Pizza Company, LLC ultimately controls significant



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         4
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 4 of 24
aspects of Defendants’ Domino’s stores’ day-to-day functions, and ultimately controls

compensation and reimbursement of employees. 29 U.S.C. § 203(d).

        24.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had financial control over the operations at each of

the Defendants’ Domino’s stores.

        25.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has a role in significant aspects of the Defendants’

Domino’s stores’ day to day operations.

        26.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had control over the Defendants’ Domino’s stores’

pay policies.

        27.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had power over personnel and payroll decisions at

the Defendants’ Domino’s stores, including but not limited to influence of delivery driver

pay.

        28.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to hire, fire, and discipline

employees, including delivery drivers at the Defendants’ Domino’s stores.

        29.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to stop any illegal pay practices that

harmed delivery drivers at the Defendants’ Domino’s stores.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         5
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 5 of 24
        30.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to transfer the assets and liabilities

of Defendants’ Domino’s stores.

        31.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to declare bankruptcy on behalf of

Defendants’ Domino’s stores.

        32.      At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to enter into contracts on behalf of

each of the Defendants’ Domino’s stores.

        33.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb has had the power to close, shut down, and/or sell each

of the Defendants’ Domino’s stores.

        34.     At all relevant times, by virtue of his role as owner and operator of M.A.C.

Pizza Company, LLC, Bryan Dobb had authority over the overall direction of each of

Defendants’ Domino’s stores and was ultimately responsible for their operations.

        35.     The Defendants’ Domino’s stores function for Bryan Dobb’s profit.

        36.     Bryan Dobb has influence over how the Defendants’ Domino’s stores can

run more profitably and efficiently.

Doe Corporation 1-10

        37.     Upon information and belief, Defendants own, operate, and control other

entities and/or limited liability companies that also comprise part of the Defendants’

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                          6
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 6 of 24
Domino’s stores, and qualify as “employers” of Plaintiff and the delivery drivers at the

Defendants’ Domino’s stores as that term is defined by the FLSA and Alaska Wage and

Hour Act AS § 23.10.145.

        38.     Upon information and belief, Bryan Dobb owns and/or operates, in whole or

in part, a number of other entities that make up part of the Defendants’ Domino’s operation.

        39.     Upon information and belief, the franchisor, Domino’s Pizza, may also be

liable as an employer of the delivery drivers employed at Defendants’ Domino’s stores.

        40.     The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

John Doe 1-10

        41.     Upon information and belief, there are additional individuals who also

qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ Domino’s

stores as that term is defined by the FLSA and Alaska Wage and Hour Act AS § 23.10.145.

        42.     Upon information and belief, Bryan Dobb has entered into co-owner

relationships with a number of his managers and business partners, and those individuals

might also qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’

Domino’s stores as that term is defined by the FLSA and Alaska Wage and Hour Act AS

§ 23.10.145.

        43.     The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                          7
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 7 of 24
                                                  Facts
                                      Class-wide Factual Allegations

         44.    During the relevant time period, Defendants have operated approximately 4

Defendants’ Domino’s stores.

         45.    The primary function of the Defendants’ Domino’s stores is to sell pizza and

other food items to customers, whether they carry out or have their food delivered.

         46.    Some or all of the Defendants’ Domino’s stores employ delivery drivers.

         47.    Plaintiff and the similarly situated persons that Plaintiff seeks to represent

are current and former delivery drivers employed by Defendants at the Defendants’

Domino’s stores.

         48.    All delivery drivers employed at the Defendants’ Domino’s stores over the

last three years have had essentially the same job duties—deliver pizza and other food

items to customers.

         49.    When there are no deliveries to make, Defendants’ delivery drivers are

required to work inside the Defendants’ Domino’s stores building pizza boxes, cleaning,

preparing pizza and other food items, and completing other duties inside the restaurant as

necessary.

         50.    At all relevant times, Plaintiff and similarly situated delivery drivers have

been paid minimum wage for all hours worked.

         51.    Defendants require delivery drivers to maintain and pay for operable, safe,

and legally compliant automobiles to use in delivering Defendants’ pizza and other food

items.
Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           8
Case No.
Class Action Complaint

           Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 8 of 24
        52.     Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses,

automobile maintenance and parts, insurance, financing charges, interest charges,

registration costs, cell phone costs, GPS charges, and other equipment necessary for

delivery drivers to complete their job duties.

        53.     Pursuant to such requirements, Plaintiff and other similarly situated

employees purchase gasoline, vehicle parts and fluids, automobile repair and maintenance

services, automobile insurance, suffered automobile depreciation and damage, financing

charges, and incur cell phone and data charges all for the primary benefit of Defendants.

        54.     Plaintiff and the Defendants’ Domino’s delivery drivers were reimbursed a

set amount per delivery they completed for Defendants. For example, Plaintiff is

reimbursed $1.50 per delivery.

        55.     Defendants’ reimbursement payments had no connection to the actual

expenses incurred by the delivery drivers.

        56.     The Defendants’ Domino’s stores do not track or record the delivery drivers’

actual expenses

        57.     The Defendants’ Domino’s stores do not collect receipts from their delivery

drivers related to the expenses they incur while completing deliveries.

        58.     The Defendants’ Domino’s stores do not reimburse their delivery drivers for

the actual expenses delivery drivers incur.



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           9
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 9 of 24
        59.        The Defendants’ Domino’s stores do not reimburse their delivery drivers at

the IRS standard business mileage rate.

        60.        The Defendants’ Domino’s stores do not reasonably approximate the

delivery drivers’ expenses.

        61.        The Defendants’ Domino’s stores’ reimbursement payments result in

reimbursements that are less than the IRS standard business mileage rate for each mile

driven.

        62.        According to the Internal Revenue Service, the standard mileage rate for the

use of a car during the relevant time periods has been:

              a.   2016: 54 cents/mile
              b.   2017: 53.5 cents/mile
              c.   2018: 54.5 cents/mile
              d.   2019: 58 cents/mile
              e.   2020: 57.5 cents/mile

        63.        The delivery drivers at Defendants’ Domino’s stores have incurred even

more in expenses than those contemplated by the IRS standard business mileage rate—

e.g., cell phone and data charges.

        64.        As a result of the automobile and other job-related expenses incurred by

Plaintiff and other similarly situated delivery drivers, they were deprived of minimum

wages guaranteed to them by the FLSA and Alaska law.

        65.        At all relevant times, Defendants have applied the same pay policies,

practices, and procedures to all delivery drivers at the Defendants’ Domino’s stores.


Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           10
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 10 of 24
        66.     All of Defendants’ delivery drivers had similar experiences to that of

Plaintiff. They completed similar job duties; were subject to the same reimbursement

policy; received similar reimbursement payments; incurred similar automobile expenses;

completed deliveries of similar distances and at similar frequencies; and were paid at or

near the applicable minimum wage rate before deducting unreimbursed vehicle costs.

        67.     Regardless of the precise amount of the reimbursement formula at any given

point in time, Defendants’ reimbursement formula has resulted in an unreasonable

underestimation of delivery drivers’ automobile expenses throughout the recovery period,

causing systematic violations of the minimum wage laws.

        68.     Because Defendants paid their drivers a gross hourly wage at precisely, or at

least very close to, the applicable minimum wage, and because the delivery drivers incurred

unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an

amount sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.

        69.     Defendants have willfully failed to pay federal and Alaska state minimum

wage to Plaintiff and similarly situated delivery drivers at the Defendants’ Domino’s stores.

                               Plaintiff’s Individual Factual Allegations

        70.     Plaintiff worked at a Defendants’ Domino’s store from July 2018 to

September 2019 at the Wasilla, Alaska location.

        71.     Plaintiff was subject to the same or substantially similar compensation terms

as other drivers for the Defendants’ Domino’s stores.

        72.     Plaintiff worked dual jobs.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         11
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 11 of 24
        73.     Plaintiff’s inside duties were not related to his delivery duties.

        74.     Throughout the relevant time period, Plaintiff was paid minimum wage under

Alaska wage and hour law for all hours worked.

        75.     Plaintiff was reimbursed on a per delivery basis of $1.50.

        76.     Defendants’ reimbursement policy resulted in Plaintiff usually receiving

approximately $.25 per mile ($1.50 per delivery/6 average miles per delivery).

        77.     Plaintiff was required to maintain and pay for operable, safe, and legally

compliant automobiles to use in delivering Defendants’ pizza and other food items.

        78.     Plaintiff was required to incur and/or pay job-related expenses, including but

not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, cell phone service, GPS service, automobile financing,

and other equipment necessary for delivery drivers to complete their job duties.

        79.     Plaintiff had purchased gasoline, vehicle parts and fluids, automobile repair

and maintenance services, automobile insurance, suffered automobile depreciation and

damage, automobile financing, and incur cell phone and data charges all for the primary

benefit of Defendants.

        80.     Defendants did not track the actual expenses incurred by Plaintiff.

        81.     Defendants did not reimburse Plaintiff based on his actual delivery-related

expenses.

        82.     Plaintiff was not reimbursed at the IRS standard mileage rate for the miles

he drove while completing deliveries.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                          12
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 12 of 24
        83.     Defendants did not reasonably approximate the expenses incurred by

Plaintiff while he completed deliveries for Defendants.

        84.     During Plaintiff’s employment with Defendants, Defendants failed to

adequately reimburse Plaintiff for automobile and other job-related expenses.

        85.     Plaintiff regularly made approximately 2 deliveries per hour during the hours

he worked as a delivery driver.

        86.     Plaintiff regularly drove approximately 6 miles per delivery.

        87.     In 2019, for example, the IRS business mileage reimbursement is $.58 per

mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. When paid at a per

delivery basis of $1.50, Plaintiff receives approximately $.25 per mile ($1.50 / 6 miles).

Using the 2019 IRS standard business mileage rate as a reasonable approximation of his

expenses, Defendants’ policy under-reimbursed Plaintiff by $.33 per mile ($.58-$.25).

Considering Plaintiff’s estimate of about 6 average miles per delivery, Defendants under-

reimbursed him by about $1.98 per delivery ($.33 x 6 miles per delivery). Considering

Plaintiff’s estimate of approximately 2 deliveries per hour, Defendants under-reimbursed

Plaintiff by about $3.96 per hour ($1.98 x 2 deliveries per hour).

        88.     By under-reimbursing Plaintiff by approximately $3.96 per hour, Plaintiff

was paid below the minimum wage prescribed by the Fair Labor Standards Act. In

particular, when Plaintiff earned $9.89 per hour but was under-reimbursed by $3.96 per



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         13
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 13 of 24
hour, Plaintiff earned only $5.93. Likewise, when Plaintiff earned $10.15 per hour but was

under-reimbursed by $3.96 per hour, Plaintiff earned only $6.19 per hour.

        89.     As a result of unreimbursed automobile expenses and other job-related

expenses, Defendants have failed to pay Plaintiff minimum wage as required by law.

                                       Collective Action Allegations

        90.     Plaintiff brings the First Count on behalf of himself and all similarly situated

current and former delivery drivers employed at the Defendants’ Domino’s stores owned,

operated, and controlled by Defendants nationwide, during the three years prior to the filing

of this Class Action Complaint and the date of final judgment in this matter, who elect to

opt-in to this action (the “FLSA Collective”).

        91.     At all relevant times, Plaintiff and the FLSA Collective have been similarly

situated, have had substantially similar job duties, requirements, and pay provisions, and

have all been subject to Defendants’ decision, policy, plan, practices, procedures,

protocols, and rules of willfully refusing to pay Plaintiff and the FLSA Collective minimum

wage for all hours worked and failing to reimburse delivery drivers for automobile

expenses and other job-related expenses. Plaintiff’s claims are essentially the same as

those of the FLSA Collective.

        92.     Defendants’ unlawful conduct is pursuant to a corporate policy or practice.

        93.     Defendants are aware or should have been aware that federal law required

them to pay employees minimum wage for all hours worked and to fully reimburse for

“tools of the trade.”

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                            14
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 14 of 24
        94.     Defendants’ unlawful conduct has been widespread, repeated, and consistent.

        95.     The First Count is properly brought under and maintained as an opt-in

collective action under 29 U.S.C. § 216(b).

        96.     The FLSA Collective members are readily identifiable and ascertainable.

        97.     In recognition of the services Plaintiff has rendered and will continue to

render to the FLSA Collective, Plaintiff will request payment of a service award upon

resolution of this action.

                                          Class Action Allegations

        98.     Plaintiff brings the Second, Third, and Fourth Counts under Federal Rule of

Civil Procedure 23, on behalf of himself and a class of persons consisting of:

        All current and former delivery drivers employed by Defendants at the
        Defendants’ Domino’s stores in the State of Alaska between the date three
        years prior to the filing of the original complaint and the date of final
        judgment in this matter (“Rule 23 Class”).

        99.     Excluded from the Rule 23 Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any time

during the class period has had, a controlling interest in Defendants; the Judge(s) to whom

this case is assigned and any member of the Judges’ immediate family; and all persons who

will submit timely and otherwise proper requests for exclusion from the Rule 23 Class.

        100.    The number and identity of the Rule 23 Class members are ascertainable

from Defendants’ records.




Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         15
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 15 of 24
         101.   The hours assigned and worked, the positions held, deliveries completed, and

the rates of pay and reimbursements paid for each Rule 23 Class Member are determinable

from Defendants’ records.

         102.   All of the records relevant to the claims of Rule 23 Class Members should

be found in Defendants’ records.

         103.   For the purpose of notice and other purposes related to this action, their

names and contact information are readily available from Defendants.

         104.   Notice can be provided by means permissible under Rule 23.

         105.   The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court.

         106.   There are more than 50 Rule 23 Class members.

         107.   Plaintiff’s claims are typical of those claims which could be alleged by any

Rule 23 Class member, and the relief sought is typical of the relief which would be sought

by each Rule 23 Class member in separate actions.

         108.   Plaintiff and the Rule 23 Class members have all sustained similar types of

damages as a result of Defendants’ failure to comply with Wisconsin wage law.

         109.   Plaintiff and the Rule 23 Class members sustained similar losses, injuries,

and damages arising from the same unlawful practices, polices, and procedures.

         110.   Plaintiff is able to fairly and adequately protect the interests of the Rule 23

Class and has no interests antagonistic to the Rule 23 Class.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           16
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 16 of 24
        111.    Plaintiff is represented by attorneys who are experienced and competent in

both class action litigation and employment litigation.

        112.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on

behalf of minimum wage employees where individual class members lack the financial

resources to vigorously prosecute a lawsuit against corporate defendants. Class action

treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of efforts and expense that numerous individual actions engender.

        113.    This action is properly maintainable as a class action under Federal Rule of

Civil Procedure 23(b)(3).

        114.    Questions of fact and law common to the Rule 23 Class predominate over

any questions affecting only individual members. The questions of law and fact common

to the Rule 23 Class arising from Defendants’ actions include, without limitation:

            a. Whether Plaintiff and the Rule 23 Class members were subject to a common
               expense reimbursement policy that resulted in wages to drop below legally
               allowable minimum wage;

            b. Whether Plaintiff and the Rule 23 Class were subject to a policy that required
               them to maintain and pay for safe, operable, and legally compliant
               automobiles to use in completing deliveries;

            c. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
               Defendants in the course of completing deliveries;



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                            17
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 17 of 24
            d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members for
               their actual expenses;

            e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members at
               the IRS standard business mileage rate for the miles they drove in making
               deliveries;

            f. Whether Defendants properly reimbursed Plaintiff and the Rule 23 Class
               members;

            g. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate they
               were promised by Defendants;

            h. Whether Defendants failed to pay Plaintiff and the Rule 23 Class in a timely
               manner as described by AS § 23.05.140; and

            i. The nature and extent of class-wide injury and the measure of damages for
               those injuries.

        115.    In recognition of the services Plaintiff has rendered and will continue to

render to the Rule 23 Class, Plaintiff will request payment of a service award upon

resolution of this action.

                                               Causes of Action

                                             Count 1
               Failure to Pay Minimum Wages - Fair Labor Standards Act
                     (On Behalf of Plaintiff and the FLSA Collective)

        116.    Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

        117.    Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                        18
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 18 of 24
        118.    Defendants paid Plaintiff and the FLSA Collective at or close to minimum

wage for all hours worked.

        119.    Defendants required and continue to require Plaintiff and the FLSA

Collective to pay for automobile expenses and other job-related expenses out of pocket,

and failed to properly reimburse Plaintiff and the FLSA Collective for said expenses.

        120.    Defendants’ delivery reimbursement rate failed to properly reimburse

Plaintiff and the FLSA Collective for automobile expenses and other job-related expenses

out of pocket, and as a result, caused Plaintiff’s and the FLSA Collective’s wages to fall

below minimum wage.

        121.    By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

        122.    Plaintiff and the FLSA Collective have been damaged by Defendants’ willful

failure to pay minimum wage as required by law.

        123.    As a result of Defendants’ willful violations, Plaintiff and the FLSA

Collective are entitled to damages, including, but not limited to, unpaid wages,

unreimbursed expenses, liquidated damages, costs, and attorneys’ fees.

                                         Count 2
                      Failure to Pay Minimum Wages - AS § 23.10.065
                       (On Behalf of Plaintiff and the Rule 23 Class)

        124.    Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                       19
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 19 of 24
        125.    Defendants paid Plaintiff and the Rule 23 Class below minimum wage for

the hours they worked by requiring them to cover automobile expenses and other job-

related expenses.

        126.    Defendants ostensibly paid Plaintiff and the Rule 23 Class at or close to

minimum wage for the hours they worked.

        127.    Because Defendants required Plaintiff and the Rule 23 Class to pay for

automobile expenses and other job-related expenses out of pocket, Defendants failed pay

Plaintiff and the Rule 23 Class minimum wage.

        128.    By not paying Plaintiff and the Rule 23 Class at least minimum wage for

each hour worked, Defendants has violated the AS § 23.10.065.

        129.    As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, attorneys’ fees and costs as stated in AS § 23.10.110.

                                          Count 3
                        Untimely Payment of Wages – AS § 23.05.140
                        (On Behalf of Plaintiff and the Rule 23 Class)

        130.    Plaintiff restates and incorporates the foregoing allegations as if fully

rewritten herein.

        131.    During all relevant times, Defendants were covered by AS § 23.05.140, and

Plaintiff and the Rule 23 Class were employees within the meaning of AS § 23.05.140 and

were not exempt from its protections.



Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                      20
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 20 of 24
        132.    AS § 23.05.140(a) requires that Defendants pay Plaintiff and the Rule 23

Class all wages on a monthly or semi-monthly pay period.

        133.    By failing to pay Plaintiff and the Rule 23 Class all wages due to them under

the FLSA and Alaska Wage and Hour Act, Defendants have also violated the AS §

23.05.140.

        134.    Plaintiff and the Rule 23 Class’s unpaid wages and unreimbursed expenses

have remained unpaid for more than thirty (30) days beyond their regularly scheduled

payday.

        135.    Plaintiff’s and the Rule 23 Class’s entitlement to the wages sought herein is

and has been undisputed.

        136.    In violating Alaska law, Defendants acted willfully, without a good faith

basis and with reckless disregard to Alaska law.

        137.    As a result of Defendants’ willful violation, Plaintiff and the Rule 23 Class

are entitled to unpaid wages, unreimbursed expenses, liquidated damages, attorneys’ fees

and costs as stated in AS § 23.10.110.

                                            Count 4
                                     (Unjust Enrichment)
                         (On behalf of Plaintiff and the Rule 23 Class)

        138.    Plaintiff and the Rule 23 Class at Defendants’ stores conferred a benefit on

Defendants by using their own cars to work for Defendants.

        139.    The benefits include money saved on labor costs, additional sales by virtue

of lower pizza prices, higher profits, and higher value for stores.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                         21
Case No.
Class Action Complaint

          Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 21 of 24
        140.    Defendants are aware of and have accepted the benefit conferred on them

Plaintiff and the Rule 23 Class.

        141.    It would be unjust for Defendants to be permitted to retain the benefit

conferred on them by Plaintiff and the Rule 23 Class without commensurate compensation.

        142.    Plaintiff and the Rule 23 Class are entitled to equitable restitution of all

unreimbursed expenses.

        WHEREFORE, Plaintiff Cody Siegmann prays for the following relief:

        A.      Designation of this action as a collective action on behalf of the collective

action members and prompt issuance of notice to all similarly-situated members of an opt-

in class, apprising them of this action, permitting them to assert timely wage and hour

claims in this action, and appointment of Plaintiffs and their counsel to represent the

collective action members.

        B.      Unpaid minimum wages, reimbursement of expenses, and an additional and

equal amount as liquidated damages pursuant to the FLSA and supporting regulations for

Plaintiffs and the FLSA Collective.

        C.      Certification of this case as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

        D.      Designation of Plaintiff as representative of the Rule 23 Class and counsel of

record as Class Counsel.

        E.      A declaratory judgment that the practices complained of herein are unlawful

under the Alaska Wage and Hour Act, AS § 23.10.065, and AS § 23.05.140.

Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                           22
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 22 of 24
        F.      An award of unpaid wages, unlawful deductions, and withheld wages due

under the Alaska Wage and Hour Act, AS § 23.10.065, and AS § 23.05.140.

        G.      An award of liquidated damages under AS § 23.10.110.

        H.      An award of prejudgment and post-judgment interest.

        I.      An award of costs and expenses of this action, together with reasonable

attorneys’ fees and expert fees.

        J.      Such other legal and equitable relief as the Court deems appropriate.



                                                    Respectfully submitted,

                                                    /s/Sara L. Bloom
                                                    Sara L. Bloom Alaska Bar No. 1509071
                                                    1120 Huffman Rd. Ste 24-785
                                                    Anchorage, AK 99515
                                                    t(907) 519-3613
                                                    f(907) 345-8570
                                                    sara@907lawyer.com

                                                    /s/Phil Krzeski
                                                    Andrew R. Biller (admission application
                                                    forthcoming)
                                                    Biller & Kimble, LLC
                                                    4200 Regent Street, Suite 200
                                                    Columbus, OH 43219
                                                    Telephone: (614) 604-8759
                                                    Facsimile: (614) 340-4620
                                                    abiller@billerkimble.com
                                                    Andrew P. Kimble (admission application
                                                    forthcoming)
                                                    Philip J. Krzeski (admission application
                                                    forthcoming)
                                                    Biller & Kimble, LLC
                                                    8044 Montgomery Road, Suite 515
                                                    Cincinnati, OH 45236
Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                              23
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 23 of 24
                                                    Telephone: (513) 715-8711
                                                    Facsimile: (614) 340-4620
                                                    akimble@billerkimble.com
                                                    pkrzeski@billerkimble.com
                                                    www.billerkimble.com

                                                    Counsel for Plaintiff and the putative class




Siegmann, et al. v. M.A.C. Pizza Co., LLC, et al.                                                  24
Case No.
Class Action Complaint

         Case 3:20-cv-00215-JWS Document 1 Filed 09/02/20 Page 24 of 24
